DWYER, Judge
(concurring).
While agreeing with my colleague, Judge Galbreath, in remanding for a new trial on burglary in the third degree, a problem may be readily apparent. The presentment here accuses the defendant with committing the offense of burglary, T.C.A. § 39-901, by unlawfully entering a dwelling house. However, burglary as defined in T.C.A. § 39-901 is a generic term embracing T.C.A. § 39-903 and T.C.A. § 39-904, see Cronan v. State, 113 Tenn. 539, 543, 82 S.W. 477; Chapple v. State, 124 Tenn. 105, 112, 135 S.W. 321. Therefore, the fact that the presentment alleges a dwelling house does not, by virtue of T.C.A. § 39-907, confine the jury’s deliberation within that allegation. In short, the offense is burglary, the degrees are the punishment.